Citation Nr: 1617754	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-34 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1. Entitlement to an increased rating for osteoarthritis and degenerative joint disease of the left knee in excess of 10 percent prior to March 16, 2009; in excess of 20 percent from March 16, 2009 to September 29, 2009; in excess of 10 percent from September 29, 2009 to August 29, 2014; in excess of 20 percent thereafter.

2. Entitlement to a disability rating in excess of 10 percent for limitation of flexion of the left knee, as secondary to service-connected osteoarthritis and degenerative joint disease of the left knee.  

3. Entitlement to a compensable rating for limitation of extension of the left knee, as secondary to service-connected osteoarthritis and degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in September 2009, October 2010, and March 2015.

The Veteran testified before the undersigned Veterans Law Judge in March 2014; a transcript of that proceeding has been associated with the claims file.  The Veteran also provided testimony before a Decision Review Officer (DRO) in February 2013; a transcript of that proceeding has also been associated with the claims file.

This case was previously before the Board in July 2014, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.  

This appeal does not include a paper claims file, and has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As brief background for this claim, the Veteran was originally service connected for his left knee in February 1999.  At that time the Veteran was assigned a 10 percent disability rating, effective January 1999.  Thereafter, the Veteran applied for an increased rating of his left knee in April 2009, which was denied by the AOJ in a September 2009 rating decision.  The Veteran submitted a Notice of Disagreement with that rating decision in October 2009, and in June 2010 the AOJ issued a statement of the case which granted the Veteran a 20 percent rating for degenerative joint disease, effective March 16, 2009.  This statement of the case also assigned the Veteran a 10 percent rating for his left knee, effective September 29, 2009. 

However, in claims for an increased rating of a disability, a claimant is presumed to be seeking the maximum disability rating, unless they state otherwise.  Accordingly, the Veteran's notice of disagreement remained effective, and in March 2015 the AOJ issued a rating decision that granted the Veteran a 20 percent rating for osteoarthritis and degenerative joint disease of the left knee, effective August 29, 2014.  This rating decision also rated the Veteran's extension, flexion, and stability of the left knee.  Because these issues are inextricably intertwined with the claim on appeal, they too are now at issue in this case.  

That being the procedural history in this case, the Board notes that the Veteran was last provided a VA physical examination of his left knee in August 2014.  At that time, the examiner stated in his report that he did not review the Veteran's claims file, but that he did review the Veterans Health Administration (VHA) medical records, as well as the VBMS electronic claims file.  

The Veteran's representative subsequently has argued in an April 14, 2016 filing that because the examiner failed to review the claims file, his examination was inadequate.  However, this claim does not involve a paper claims file, and the examiner did state that he reviewed the VHA medical records and the documents in the VBMS electronic file.  

As no paper claims file exists in this case, the "claims file" is composed of the VBMS and VVA electronic paperless claims processing system records.  Furthermore, the VVA system does contain relevant records which are not contained in VBMS.  That said, the Board notes that all medical records contained in VBMS and VVA are VHA medical records, and so it appears that the examiner did review all relevant records contained in the claims file, despite his statement.  Still, in light of the VA's duty to ensure that any VA examinations are adequate, the Board finds that a remand is necessary in this case in order to ensure that the examiner has considered all records contained in VVA in forming his medical examination report and opinions.

The Board also finds that a remand is necessary in this case in order to attempt to obtain any outstanding private medical records.  More specifically, the Veteran's post-service medical records include evidence that the Veteran was, at one time, treated by a private physician named Dr. Robert Aston at the Summit Clinic in Puyallup, Washington.  However, a review of the record in this case does not indicate that the VA has made any attempt to obtain any such medical records.  

The VA has a duty to attempt to obtain any private medical records which have been reasonably identified by the Veteran.  In this case the record contains not only the physician's name, but his place of employment, and so the Board finds that these records have been reasonably identified.  Therefore, the VA must make reasonable attempts to obtain these records.  See 38 U.S.C.A. § 5103A(b).

Given the foregoing, although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and authorization to obtain any private treatment records that may assist in development of this claim, with specific reference to the records of Dr. Aston.  

If any such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and he must be allowed the opportunity to provide such records.

2. Obtain an addendum statement from the August 2014 examiner.  The examiner must be provided with access to the VVA claims files, specifically. 

The August 2014 examiner must review the documents contained in the VVA claims file, and after review of these records, the examiner should provide a statement as to the effects, if any, of this evidence upon the findings, conclusions, or opinion expressed in his August 2014 examination report.  The examiner must provide specific supporting rationale for any conclusions reached in this statement, with specific references to the evidence underlying those conclusions.  

3. If the August 2014 medical examiner is unavailable, the Veteran should be scheduled for a medical examination of his left knee with an appropriately qualified medical professional in order to assess the severity of the Veteran's left knee disabilities.

In arranging such an examination the examiner must be provided with access to the Veteran's electronic case file, including this Remand.  

The examiner must note in the examination report that the entire claims file, including this Remand have been reviewed.  The examiner is reminded that this claim file consists of the VBMS and VVA claims files only.  No paper file is attached to this claim.  

The examiner must also conduct all studies, evaluations, and tests that are medically indicated.  The examiner must specifically test and provide evidence relating to the Veteran's range of motion and stability in the left knee.  The examiner should also provide their opinion as to the degree of severity of any instability or subluxation that the Veteran experiences in his left knee.  

4. After completing the above development, as well as any other warranted development, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the Veteran's claim remains denied, the Veteran and her representative must be issued a supplemental statement of the case, and an appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




